DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-19 are currently pending in this US patent application and were examined on their merits.

Information Disclosure Statement
	The information disclosure statement filed in this application has been received and considered.

Drawings
The drawings of 07/17/2020 are objected to for containing color. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claims 8 and 13 are objected to because of the following informalities:

Claim 8 recites “polyactic acid” and “cathecols”. These limitations should read “polylactic acid” and “catechols”.
Claim 13 does not end in a period.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, the phrases “particularly”, "e.g.", and “such as” render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). In addition, claim 8 recites the limitation "said groups" in line 7.  There is insufficient antecedent basis for this limitation in the claim. The lack of antecedent basis causes confusion because there are multiple types of “groups” recited in claim 8, and it is unclear which are encompassed within the dendrimer containing “said groups”. As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 8. Therefore, claim 8 is rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted claim 8 as follows: “The method according to claim 1, wherein the polymer is fibrin, alginate, chitosan, hyaluronic acid, chondroitin sulfate, heparin, polyethylene glycol (PEG), polylactic acid, SU-8, or any polymer including any of the following: a combination of dopamine monomers, lysine, catechols, phosphate-containing groups, thiol-containing groups, alcohol-containing groups, active esters, or dendrimers containing phosphates, thiols, and/or alcohols.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turturro et al., PLoS ONE 8(3): e58897 (2013; published 03/12/2013).

Turturro teaches PEG hydrogels with gradients in elastic modulus, immobilized YRGDS cell adhesion ligands, and cross-linked proteolytically degradable matrix metalloproteinase-sensitive domains in which cell cultures were embedded (see entire document, including page 2, right column, paragraph 1; reads on claims 1, 4, 6, 8-9, and 11; the Examiner notes that a hydrogel with a gradient in elastic modulus containing PEG, YRGDS ligands, and MMP-sensitive domains would inherently contain a volume, a surface that extends along a horizontal direction, polymer chains that are linked to one another, a linking density for which at least one of the increases is monotonous, a plurality of different polymers with linking densities that span over different distances, and a composite polymer structure comprising a plurality of different polymers, wherein each polymer comprises a linking density gradient spanning over different directions and/or distances). The elastic modulus decreases monotonously from the top of the gel (page 6, Figure 3A; cf. claims 1 and 4). The hydrogels are formed in a container with an open top, such that one surface of the hydrogel is not in contact with the container, the container has a bottom wall parallel to the surface not in contact with the container, and the container has side walls perpendicular to the surface not in contact with the container (page 4, Figure 1; cf. claims 15-18). The hydrogels are depicted as having a cuboid shape (page 4, Figure 1B; cf. claim 10). The hydrogels were generated by mixing the component monomers and photopolymerizing the monomers through a method comprising forming a reaction front that propagates through the precursor solution (page 3, left column, paragraph 5; cf. claim 5; such a polymerization process would result in at least one surface on which the linking density is uniform). Cell aggregates were implanted within the hydrogels at various locations by inserting a micropipette tip into the surface of the hydrogel to the desired depth and implanting the aggregate (page 4, Figures 1D and 1E; page 4, left column, paragraph 2, to right column, paragraph 1; cf. claims 1, 7, and 12-14; the figure represents the aggregates seeded in multiple different locations, which would intrinsically form “a two-dimensional array on said surface” when viewed from above; the hole in the surface left by the micropipette tip can be interpreted as a “recess” in the surface and as a “channel” with a “lumen”; the inner surface of the hole represents “an interface between a lumen of said channel and the volume of the polymer structure”). Cells from the aggregates invade the hydrogel and propagate through the volume of the gel in a three-dimensional fashion (page 8, Figure 6; cf. claims 1 and 12-13).

Therefore, claims 1 and 4-18 are anticipated by Turturro and are rejected under 35 U.S.C. 102(a)(1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Turturro et al., PLoS ONE 8(3): e58897 (2013; published 03/12/2013).

As discussed above, claims 1 and 4-18 are anticipated by Turturro. In addition, Turturro teaches culturing cell aggregates in well plates (page 4, left column, paragraph 1) and seeding aggregates into multiple gels (page 4, right column, paragraph 1). However, Turturro does not teach that the linking density reaches a maximum at a distance from the surface ranging between 1-1000 µm as recited in instant claim 3 or that the linking density is zero at the surface as recited in instant claim 2. Turturro also does not teach placing the various gels in a container with wells for aggregate culture as recited in instant claim 19.

While Turturro does not teach that the linking density at the surface of the hydrogel is zero as recited in instant claim 2, it is clear that the elastic modulus of the gels of Turturro, which is a function of how extensively the polymers are cross-linked with one another, is tunable (see, for example, Figure 3A on page 6 of Turturro). In addition, the purpose of the experiments of Turturro is to investigate how cells form vascular sprouts in hydrogels of varying levels of density (see, for example, page 2, left column, paragraph 4, to right column, paragraph 1). As such, it would be obvious to one of ordinary skill in the art to produce gradient gels with all levels of linking density, including zero linking density, to investigate ability of cells to form vascular sprouts in gels of those densities, and one of ordinary skill in the art would have a reasonable expectation of success in producing such gels by the method of Turturro. 
While Turturro does not teach that the linking density reaches a maximum at a distance from the surface ranging between 1-1000 µm as recited in instant claim 3, altering the distance from the surface at which the linking density reaches a maximum would require only an alteration in the size of the hydrogel of Turturro. MPEP § 2144.04 (IV) states that changes in the size and shape of an object are routine expedients that require only ordinary skill in the art. As such, changing the size of the hydrogel (for example, making the hydrogel of Turturro smaller such that its thickness was between 1-1000 µm, thus ensuring that the maximum linking density occurs within a range of 1-1000 µm from the surface) would be obvious to one of ordinary skill in the art in light of the teachings of Turturro.
While Turturro does not teach culturing the aggregate-seeded hydrogels in a container with a plurality of wells as recited in instant claim 19, it would have been obvious to one of ordinary skill in the art to do so because Turturro teaches culturing aggregates in a container with a plurality of wells. In addition, culturing the seeded hydrogels in a well plate would facilitate handling (e.g., the medium changes and imaging described on page 4 of Turturro [right column, paragraph 1]) and would enable identical treatment of all gels (i.e., all of the gels in a single well plate would be maintained in identical conditions for the entirety of culture). One of ordinary skill in the art would have a reasonable expectation that culturing the aggregate-seeded hydrogels of Turturro in a well plate would successfully result in the invasion of the gels by the cell aggregates as taught in Turturro, as well as the improved ease of handling the gels.
Therefore, claims 1-19 are rendered obvious by Turturro and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        08/09/2022